DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9687069. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited claims are encompassed by the claims in the Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(b) as being anticipated by Dorf (US 20040168700).
Dorf teaches a cosmetic brush set comprising a mandrel (200) including a first end and a second end, the first end including a gripping surface for engagement with a hand of a make-up artist and the second end being shaped and dimensioned for selective engagement with a plurality of make-up brushes, a plurality of make-up brushes (216,226,236,246), each of the plurality of make-up brushes including a first end and a second end, the first end including a functional component of the make-up brush and the second end including a coupling member shaped and dimensioned for selective engagement with the second end of the mandrel; and a case (pouch) both supporting and sanitizing the various components of the present invention, the case including a tray supporting the plurality of make-up brushes in accessible positions within the case.  Dorf further teaches the mandrel (200) is an elongated member shaped and dimensioned for handling by a make-up artist and the second end of themandrel is an elongated narrow member shaped and dimensioned for coupling with the second end of each of the plurality of make-up brushes  (Refer to Figure 2A)  According to Figures 2A-2F, the coupling member at the second end of each of the plurality of make-up bushes includes a coupling recess shaped and dimensioned for receiving the second end of the mandrel in a mating configuration.  Dorf further teaches the case Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dorf in view of Fischer (US 20030167582).
Refer above for the teachings of Dorf.
Dorf fails to teach a magnetic member providing sufficient attractive force to maintain the make-up brushes and the mandrel in a coupled arrangement during normal usage, while similarly allowing selective disconnection.
Fisher teaches a powered tongue cleaning device comprising a magnetic member (146) providing sufficient attractive force to maintain the handle (112) and the coupling tip (114).
It would have been obvious to one having ordinary skill in the art to provide the device of Dorf with a magnetic member providing sufficient attractive force to maintain the make-up brushes and the mandrel in a coupled arrangement during normal usage, while similarly allowing selective disconnection in order to better hold the brush and mandrel together.
Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dorf in view of Young (US 20050000850).
Refer above for the teachings of Dorf.

Young teaches a cosmetic case comprising the base and cover are connected by a hinge allowing for the cover to move between an open configuration where the contents of the case are exposed and a closed configuration where the contents of the case are fully enclosed within the case and the tray is positioned within the base.  The upper support surface of the tray includes a plurality of retention recesses shaped and dimensioned for receiving and supporting a particular make-up brush  (Refer to Figures 5 and 6)  Applicants further recite " retention recesses is shaped and dimensioned to frictionally hold a make-up brush and release the same when adequate force is applied”, this limitation is considered a process and/or intended use limitation, which 
It would have been obvious to one having ordinary skill it the art to provide the case of Dorf such that the base and cover are connected by a hinge allowing for the cover to move between an open configuration where the contents of the case are exposed and a closed configuration where the contents of the case are fully enclosed within the case and the tray is positioned within the base and the tray is positioned within the base and the upper support surface of the tray includes a plurality of retention recesses shaped and dimensioned for receiving and supporting a particular make-up brush in order to easily compartmentalize the brushes and protect them from being damaged during transport.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dorf in view of Eckardt (US 6461568).
Refer above for the teachings of Dorf.

Echardt teaches a chamber comprising batteries, an electronic circuit board and an ultraviolet light for sanitizing.  (Refer to Figure 2)
It would have been obvious to one having ordinary skill in the art to provide the device of Dorf with batteries, an electronic circuit board and an ultraviolet light for sanitizing in order to sanitize the brushes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/
Primary Examiner, Art Unit 1798